DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species II (considered to encompass claims 1-20) in the reply filed on 2/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the step of deforming the protrusion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (JP 09-314673 and see also the machine translation).
Hayakawa discloses a method of bonding a first object to a second object, wherein the first object is a connecting element (i.e. an element that makes the controlled transfer of operating resources from one side of an object to another side of the object or into the object possible such as in Figure 3 from one side of the second object (10) to another side of the second object via the hole in the first object (1) consistent with applicants definition see page 2 of the specification), the method comprising the steps of: providing the second object (10), the second object comprising a protrusion (11) and an opening (12); providing the first object (1), the first object comprising a thermoplastic material and a feedthrough (2 comprising a hole with a dead end); positioning the first object relative to the second object such that an assembly of the first and the second object is formed; applying a relative force between the second and first objects and applying mechanical vibration by ultrasonic horn to the assembly of the first and the second object until at least a flow portion of the thermoplastic material 
Regarding claim 2, the feedthrough comprises a conduit of a fluid (such as air).
Regarding claim 3, the first object is a plug for the opening of the second object and a socket capable of for holding something inserted therein. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (U.S. Patent Application Publication 2007/0262488).
Chen discloses a method of bonding a first object to a second object, wherein the first object is a connecting element (i.e. an element that makes the controlled transfer of operating resources from one prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention relative motion by vibration as taught by Chen is from a machine/mechanical vibration as a machine is extremely well understood by one of ordinary skill in the art as conventional means to apply relative motion by vibration or alternatively, automating a manual activity is not sufficient to distinguish over the prior art (See MPEP 2144.04 and “III. AUTOMATING A MANUAL ACTIVITY”)) to the assembly of the first and the second object until at least a flow portion of the thermoplastic material becomes flowable and flows around the protrusion; and causing the thermoplastic material to re-solidify (Figures 1-3 and Paragraphs 0019-0024, 0026, and 0028-0030).
Regarding claim 2, the feedthrough taught by Chen comprises a conduit of a fluid (such as air).
Regarding claim 3, the first object taught by Chen is a socket capable of for holding something inserted therein.
Regarding claim 7, the protrusion taught by Chen runs around the opening (Figures 1A, 2A, and 3A). 

Regarding claim 11, Chen teaches the step of positioning the first object relative to the second object comprises bringing the thermoplastic material of the first object in contact with the protrusion (Paragraph 0022 and Figures 1B, 1C, 2B, and 2C).
Claims 4, 5, and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Drummer (WO 2018/059728 and see also the machine translation).
Drummer discloses a method of bonding a first object to a second object, comprising the steps of: providing the second object (12.1), the second object comprising a protrusion (15), wherein the protrusion does not form an undercut (prior to deforming); providing the first object (12.2), the first object comprising a thermoplastic material; deforming the protrusion; positioning the first object relative to the second object such that an assembly of the first and the second object is formed; applying a relative force between the second and first objects and applying mechanical and/or thermal energy, for example by introducing vibration or radiant heat (considered applying mechanical vibration or alternatively, it would have prima facie been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the vibration as taught by Drummer is from a machine/mechanical vibration as a machine is extremely well understood by one of ordinary skill in the art as conventional means to apply vibration including as suggested by Drummer or alternatively, automating a manual activity is not sufficient to distinguish over the prior art (See MPEP 2144.04 and “III. AUTOMATING A MANUAL ACTIVITY”)) to the assembly of the first and the second object until at least a flow portion of the thermoplastic material becomes flowable and flows around the protrusion; and causing the thermoplastic material to re-solidify (Figure and Abstract and Paragraphs 0011-0015 and 0022).

	Regarding claim 18, Drummer teaches the second object comprises a fastening portion (14.1) having a positive fit shape with an undercut formed on the protrusion, wherein the step of positioning the first object relative to the second object comprises positioning an extension of thermoplastic material (14.2, 16 extending from 12.2) relative to the fastening portion and wherein the step of applying the relative force and mechanical vibration causes the extension of the thermoplastic material to flow such that the fastening portion and the extension constitute a positive fit (at a lap/overlap joint) between the first and second object after re-solidification of the thermoplastic material. 

Claim Rejections - 35 USC § 103
Claims 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Drummer or Date (JP 59-127982 and see also the machine translation).
Hayakawa is described above in full detail.
As to the limitations in claim 4 of “wherein the protrusion does not form an undercut” and “deforming the protrusion”, Hayakawa teaches the protrusion without/does not form an undercut (see the Figures).  Hayakawa does not expressly teach deforming the protrusion.  Hayakawa teaches embedding the protrusion in the thermoplastic material of the first object and does not require any particular protrusion shape.  It is known in the same art of bonding (including by relative force and further mechanical vibration at least as taught by Drummer) and embedding a protrusion (15 of Drummer or 2 of Date) of a second object (12.1 of Drummer or 1 of Date) in a thermoplastic material of a first object (12.2 of Drummer or 3 of Date) the protrusion does not form an undercut followed by deforming the protrusion (such as to form an undercut and using the first object as a deformation 
Regarding claim 5, deforming the protrusion as taught by Drummer or Date comprises deforming the protrusion to have an undercut with respect to axial directions of the protrusion (see the Figure of Drummer and Figures 1(d) or 4(c) of Date).
Regarding claim 6, Hayakawa teaches the second object (10) comprises an opening (12), and wherein positioning the first object (1) relative to the second objection comprises positioning the first object in a manner that after the step of causing the thermoplastic material to re-solidify the first object extends at least partially through the opening (Figure 3).
Regarding claims 9 and 10, Drummer (Paragraphs 0011 and 0022) and Date (Figures 1 and 4) (and thus, Hayakawa as modified by Drummer or Date) each teach the step of deforming the protrusion and further comprising the steps of providing a deformation element wherein the first object comprises the deformation element (outer surface) and of positioning the deformation element relative to the protrusion, and wherein the step of deforming the protrusion comprises deforming the protrusion by applying a force to the protrusion via the deformation element.  
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Drummer in view of Chen.
Drummer is described above in full detail.  
Changes in Shape”).
Regarding claim 2, the feedthrough taught by Drummer as modified by Chen comprises a conduit of a fluid (such as air).
Regarding claim 3, the first object taught by Drummer as modified by Chen is a socket capable of for holding something inserted therein.
Regarding claim 7, the protrusion as taught by Drummer as modified by Chen runs around the opening (Figures 2A and 3A of Chen). 

Regarding claims 9 and 10, Drummer teaches the step of deforming the protrusion and further comprising the steps of providing a deformation element wherein the first object comprises the deformation element and of positioning the deformation element relative to the protrusion, and wherein the step of deforming the protrusion comprises deforming the protrusion by applying a force to the protrusion via the deformation element.  
Regarding claim 11, Chen (and Drummer as modified by Chen) teaches the step of positioning the first object relative to the second object comprises bringing the thermoplastic material of the first object in contact with the protrusion (Paragraph 0022 and Figures 1B, 1C, 2B, and 2C).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ohmae et al. (U.S. Patent 5,405,909).
Chen is described above in full detail.  Chen does not expressly teach the thermoplastic material of the first object is an elastomer.  Chen teaches the first object is a ring/tube formed of thermoplastic polymer resistive to wear and chemicals such as polyester (polyethylene terephthalate, polybutylene terephthalate, etc.) (Paragraph 0021) wherein known polyester excellent in wear resistance and chemical resistance (including used to form a tube and which is flowable) is thermoplastic polyester elastomer (using polyethylene terephthalate or polybutylene terephthalate as starting materials) as evidenced by Ohmae (Column 1, lines 9-21 and Column 2, lines 3-13 and Column 10, lines 22-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first object taught by Chen comprises a thermoplastic elastomer material as a simple substitution of one known thermoplastic for another to achieve predictable results as evidenced by Ohmae.  
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Manzke et al. (U.S. Patent Application Publication 2012/0048449).  Additionally, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Manzke.  Additionally, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drummer and Chen as applied to claim 1 above, and further in view of Manzke.
Hayakawa, Chen, and Drummer are each described above in full detail.  None of Hayakawa, Chen, or Drummer expressly teach the thermoplastic material becomes soft but not liquid during the step of applying the relative force and mechanical vibration.  None of Hayakawa, Chen, or Drummer teach away from the thermoplastic material becomes soft but not liquid during the step of applying the relative force and mechanical vibration (and in particular Chen teaches the parameters of the relative motion, amplitude, and duration may be chosen (Paragraph 0031)) wherein conventional and predictable mechanical vibration bonding is well understood in the art to use frequencies and amplitudes to cause softening and/or melting of the thermoplastic material, i.e. predictable vibration bonding is by softening (i.e. without becoming liquid) the thermoplastic material, melting (i.e. to become liquid) the thermoplastic material, or both softening and melting the thermoplastic material, as evidenced by Manzke (Paragraph 0002).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic material taught by Hayakawa or Chen or Drummer as modified by Chen becomes soft but not liquid during the step of applying the .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Prince et al. (U.S. Patent 6,651,727).
Chen is described above in full detail.  Chen does not expressly teach the second object is a die cast object.  Chen teaches the second object is formed of metal without expressly teaching how the object is made wherein die casting using a die/mold is extremely well understood by one of ordinary skill in the art as conventional technique for making a metal object including extended to larger and larger objects (i.e. considered for both small and large objects) and including with intricate surface configurations to close tolerances as evidenced by Prince (Column 1, lines 13-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the second object taught by Chen is a die cast object and including wherein the protrusion is made by die casting (i.e. the die/mold has the required shape to form an object comprising a protrusion) as is extremely well understood by one of ordinary skill in the art as conventional technique for predictably making the metal object and including with intricate surface configurations to close tolerances as evidenced by Prince (it being noted “optionally with a post-processing step” is an optional step wherein none of the claims positively and expressly require a post-processing step).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,668,668. Although the claims at issue are not claims 1-42 of U.S. Patent No. 10,668,668 fully encompass claims 4 and 5 of the instant invention (it being noted the coupling structure considered to include the protruding deformable section of claims 1-42 of U.S. Patent No. 10,668,668 is considered a protrusion).

Allowable Subject Matter
Claims 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art of record fails to teach or suggest a method of bonding a first object to a second object as set forth in claim 4 and further wherein in the step of providing the second object the second object has an opening, and wherein the method further comprises the step of positioning a sealing ring around the opening.
Regarding claim 19, the prior art of record fails to teach or suggest a method of bonding a first object to a second object as set forth in claim 18 and further wherein the step of providing a second object comprise providing a second object comprising an opening, and wherein the fastening portion runs around the opening.
Regarding claim 20, the prior art of record fails to teach or suggest a method of bonding a first object to a second object, wherein the first object is a connecting element as set forth in claim 1 and further wherein the first object comprises a recess in which thermoplastic material is arranged and wherein the step of positioning the first object relative to the second object comprises bringing the protrusion in contact with the thermoplastic material arranged within the recess.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pierrel et al. (U.S. Patent 4,236,571) directed to die casting metal tubes.  DE 102016011795 (and the machine translation) which is the foreign priority document of Drummer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746